Citation Nr: 0827257	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by a cough including as a result of 
herbicide exposure.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with depression and alcohol and 
substance abuse, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  In February 2007, the veteran testified at 
a video hearing before the undersigned.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran has a chronic disability manifested 
by a cough.

2.  The preponderance of the competent evidence is against 
finding that a left wrist disorder was present in-service or 
that a left wrist disorder is related to service.

3.  The preponderance of the evidence is against showing that 
PTSD with depression and alcohol and substance abuse is 
productive of more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.




CONCLUSIONS OF LAW

1.  A chronic disability manifested by a cough was not 
incurred or aggravated during military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  A left wrist disorder was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  The veteran has not met the criteria for a rating in 
excess of 30 percent for his PTSD with depression and alcohol 
and substance abuse.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

As to the claims of service connection for a chronic 
disability manifested by a cough and a left wrist disorder as 
well as for an increased rating for PTSD, there is no issue 
as to providing an appropriate application form or 
completeness of the application.  

As to the claims of service connection for a chronic 
disability manifested by a cough and a left wrist disorder, 
written notice provided in December 2002 and January 2003 
prior to the appealed from December 2003 rating decision, as 
well as the written notice provided in June 2005, August 
2005, March 2006, and January 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a) including notice of the type of 
evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

While the notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal was provided after the appeal from the 
December 2003 rating decision, this timing problem is 
harmless because, for the reasons explained below, these 
claims are being denied.

As to the claim for an increased rating for PTSD with 
depression and alcohol and substance abuse, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
determined that VA must provide notice that includes: (1) 
notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that while the veteran was not 
provided VCAA notice in compliance with the requirements of 
Vazquez-Flores, such procedural defect does not constitute 
prejudicial error in this case because the record reflects 
that the veteran had actual knowledge of the evidence 
necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, in 
numerous statements, and particularly his December 2004 and 
August 2005 statements, as well as his personal hearing 
testimony and the January 2007 VA Form 646, Statement of 
Accredited Representation in Appealed Case, the veteran and 
his representative articulated their understanding of the 
rating criteria applicable to appellant's claim and provided 
a thorough analysis of the evidence of record in light of the 
applicable law and regulations.  This demonstration of 
"actual knowledge" of the evidence necessary to 
substantiate a claim for a higher evaluation satisfies the 
first and fourth requirements of Vazquez-Flores.  

Moreover, given the notice of the laws and regulations 
governing the claim for an increased rating for PTSD with 
depression and alcohol and substance abuse in the December 
2003 rating decision as well as the June 2005 statement of 
the case and October 2005 supplemental statement of the case, 
a reasonable person could be expected to understand what was 
needed to substantiate the claims.   

Therefore, any deficiency with VCAA notice did not affect the 
essential fairness of the adjudication, as the veteran 
clearly understood his rights under the VCAA.  Overall, to 
the extent that the VA, under Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209), 
may have erred in the content and timing of VCAA notices, all 
things considered, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims file the veteran's service medical as well as all 
identified and available post-service records.  Moreover, as 
to the increased rating claim, the veteran was afforded two 
VA examinations with the most recent VA examination taking 
place with the examiner having the appellant's claims file.  
The claimant was also afforded an opportunity testify at a 
hearing before the undersigned in February 2007.  

While the record does not include copies of the VetCenter 
records cited to in the VA treatment records, VA adjudication 
may nonetheless go forward without these records because the 
veteran failed to reply to the RO's June 2005 request for an 
authorization to obtain these records.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991), see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) ("the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.") 

The Board recognizes that while the RO provided the veteran 
with an examination in September 2003, at which time he was 
first diagnosed with a left wrist disorder, that examiner did 
not offer an opinion as to the origins of the disorder.  
Moreover, the veteran was not provided a VA examination in 
connection with his claim for service connection for a 
chronic disability manifested by a cough.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his left 
wrist disorder and cough were caused by his military service.  
As will be more fully explained below, his service medical 
records are silent for any complaints or clinical findings 
pertaining to either alleged disability, there is no evidence 
of a left wrist disorder for over 35 years following his 
separation from service, and there is no evidence of a 
chronic disability manifested by a cough in the post-service 
record.  Moreover, while the veteran is competent to report 
on what he saw and felt since service, he is not competent to 
diagnosis a disability.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  For these reasons, the Board finds that a 
medical opinion is not necessary to decide the claims, in 
that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Service Connection Claims

The veteran contends that he has a chronic disability 
manifested by a cough and a current left wrist disorder that 
were caused by his military service.  As to the cough, it is 
also alleged that it was caused by exposure to the herbicide 
Agent Orange while in the Republic of Vietnam.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Disability Manifested by a Cough

As to the claim of service connection for a chronic 
disability manifested by a cough, the Board notes that 
service treatment records, including the August 1967 
separation examination, are negative for complaints, 
diagnoses, or treatment for a chronic cough.  Likewise, while 
the post-service record shows the veteran's complaints, 
diagnoses, or treatment for a number of respiratory 
disorders, including chronic obstructive pulmonary disease, 
none of these disorders are the subject of the current appeal 
and the record is negative for complaints, diagnoses, or 
treatment for a chronic disability manifested by a cough.  
Additionally, while the veteran's post service treatment 
records show complaints of shortness of breath with a 
diagnosis of coronary artery disease, the veteran, informed a 
VA veterans service representative (VSR) in June 2005 that he 
was not seeking to reopen a previously disallowed claim for 
service connection for coronary artery disease nor was he 
claiming shortness of breath as a service-connected 
disability.  
The Board acknowledges the fact that the veteran is competent 
to give evidence about what he experienced in and since 
service; for example, he is competent to report that he had a 
cough since service.  See Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 
(1994).  However, inasmuch as the veteran is offering his own 
opinion as to currently having a chronic disability 
manifested by a cough, the Board notes that while he was a 
medic inservice, the record does not indicate that he has any 
current medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the veteran's opinion 
that he has chronic disability manifested by a cough is not 
probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer a medical 
opinion.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran has a chronic disability 
manifested by a cough, service connection for chronic 
disability manifested by a cough on a direct and a 
presumptive basis due to herbicide exposure must be denied.  
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307; 
3.309; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

Left Wrist Disorder

As to the claim of service connection for a left wrist 
disorder, the Board notes that service treatment records, 
including the August 1967 separation examination, are 
negative for complaints, diagnoses, or treatment for a left 
wrist disorder.  38  U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, the Board finds that the length of time between the 
veteran's separation from active duty in 1967 and first being 
diagnosed with a left wrist disorder by x-ray at the 
September 2003 VA examination persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the left wrist disorder seen on x-ray for the first 
time in September 2003 and an established injury, disease, or 
event of service origin.  See Rabideau, supra.

In reaching the above conclusion, the Board once again 
acknowledges the fact that the veteran is competent to give 
evidence about what he experienced in and since service; for 
example, he is competent to report that he had left wrist 
pain.  See Buchanan, supra.  However, the veteran's assertion 
of a left wrist disorder since service is contrary to what is 
found in-service and post-service medical record, including 
the August 1967 separation examination.  In these 
circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for a left wrist disorder 
for over 35 years after service than the veteran's claims.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim for service connection for a 
left wrist disorder.  See 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Claim for an Increased Rating for PTSD

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Historically, a November 2003 rating decision granted service 
connection for PTSD and rated it 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Thereafter, while 
an October 2005 rating decision recharacterized the veteran's 
service connected PTSD as PTSD with depression and alcohol 
and substance abuse it nonetheless confirmed and continued 
its 30 percent disability rating under Diagnostic Code 9411.  

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

With the above criteria in mind, the Board notes that VA 
treatment records, dated from August 2002 to August 2005, 
show the veteran complaints and treatment for PTSD and 
depression as well as for alcohol and drug addiction.  
Moreover, a November 2002 treatment record noted that that 
the veteran lived with one of his daughters as well as the 
fact that he had been in Alcohol Anonymous since August 2002.  
Thereafter, a February 2003 VA treatment record noted that 
the veteran had been drug free for two years and alcohol free 
for five months.  

The veteran underwent a VA psychiatric examination in 
September 2003.  At that time, he complained of anger, verbal 
outbursts, poor sleep, nightmares, increased heart rate when 
thinking about Vietnam, problems with his memory, avoidance, 
hypervigilance, and an increased started response.  He next 
reported that he had not had a drink for over one year and 
had last used drugs in 1999.  As to his social history, he 
reported that he was divorced after 18 years of marriage, has 
four daughters, and has seven grandchildren.  He also 
reported that he has four siblings and is close to his 
younger brother.  As to his relationship with his family, he 
reported that he moved to Colorado to be close to his 
children and grandchildren.  As to his industrial history, he 
has worked for himself hanging wallpaper for the last 32 
years.  On examination, his affect was euthymic and he smiled 
easily, but his affect became serious when talking about 
Vietnam.  While angry, resentful, and feeling regret, he 
denied problems with depression, energy, appetite, 
concentration, or homicidal or suicidal ideation.  It was 
opined that his PTSD was "moderate to severe" and his 
Global Assessment of Functioning (GAF) score was 52. 

When next examined by VA in September 2005, the veteran 
continued to complain of problems with anger, intrusive 
thoughts, guilt, hypervigilance, social isolation, and 
sleeping.  Socially, the veteran reported that he continued 
to be single.  He also reported that he got together with a 
couple of friends twice a month to play golf when his 
physical problems did not prevent him from playing.  As to 
his industrial history, the veteran reported that he 
continued to work for himself hanging wallpaper.  The veteran 
also reported that he had been abstinent from alcohol for 
approximately three years and even longer for other 
substances.  He also reported that he neither received 
psychiatric counseling nor medication.  On examination, 
adverse symptomatology was limited to appearing older then 
his stated age, being uncomfortable and slightly slowed at 
times, and forgetting one object on memory testing.  He 
denied having any active homicidal or suicidal ideation, 
manic-like symptoms, panic attacks, dissociative symptoms, or 
overt psychotic symptoms.  It was opined that his PTSD was 
"moderate."  His GAF score was 56. 

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD with depression 
and alcohol and substance abuse.  In this regard, the Board 
acknowledges that one VA examiner noted the veteran appeared 
older then his stated age, was uncomfortable and slightly 
slowed at times, and forgot one object on memory testing and 
another examiner noted the veteran became serious when 
talking about Vietnam and was euthymic.  However, there is no 
evidence that the veteran's PTSD with depression and alcohol 
and substance abuse causes flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks; difficulty 
in understanding complex commands; impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; or difficulty in establishing and maintaining effective 
work as contemplated by a higher disability rating.  

Moreover, while the veteran complained of having problems 
with anger, nothing in the record documents his claim of 
having ever acted on this problem.  Likewise, while the 
veteran is divorced, he testified that he had has a 
girlfriend, he told one VA examiner he is close with one 
brother, and VA treatment records show he appears to have a 
good relationship with his children and grandchildren.  In 
fact, he lived with one of his children for an extended 
period of time and moved to Colorado to be closer to his 
children and grandchildren.  The veteran also reported that 
he has a core group of friends he sees on a regular basis, 
health permitting, to play golf.  Furthermore, the veteran 
has managed to stay self employed hanging wallpaper for over 
three decades.  Additionally, the Board notes that at its 
worst, the veteran's GAF score was 52; suggesting that his 
PTSD is manifested by only "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).  Finally, the 
Board also notes that while the veteran's first VA examiner 
characterized his PTSD with depression and alcohol and 
substance abuse as "moderate to severe" the more recent VA 
examiner characterized it as "moderate."  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for PTSD with depression and 
alcohol and substance abuse.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This is true throughout the period of 
time during which his claim has been pending.  Hart.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and the 
claimant's statements to his VA physicians.  Moreover, the 
Board acknowledges the fact that the veteran is competent to 
give evidence about what he sees and feels.  See Buchanan, 
supra.  Nonetheless, the Board in weighing the evidence has 
decided to give more evidentiary weight to the objective 
observations by the two VA medical professional who examined 
the veteran to ascertain the severity of his service 
connected psychiatric disorders than the claimants subjective 
claims.  See Espiritu, supra.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2007) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for PTSD with depression 
and alcohol and substance abuse must be denied.


ORDER

Service connection for a chronic disability manifested by a 
cough is denied.

Service connection for a left wrist disorder is denied.

Entitlement to an increased rating for PTSD with depression 
and alcohol and substance abuse is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


